Citation Nr: 0418917	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-05 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a skin disability 
originally diagnosed as seborrheic dermatitis, currently 
assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from October 1952 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of November 2001 
which denied an increased rating for the veteran's service-
connected skin condition.


FINDING OF FACT

The veteran's current skin condition cannot be dissociated 
from service-connected seborrheic dermatitis, and affects 
between 20 and 40 percent of his body.   


CONCLUSION OF LAW

Effective August 30, 2002, the criteria for a 30 percent 
rating for a skin condition, currently diagnosed as keratosis 
pilaris and xerosis, with secondary pruritus, and lichen 
simplex chronicus, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The file shows that by RO correspondence dated in August 
2001, prior to the rating decision, the veteran was informed 
of the evidence necessary to substantiate his claim for an 
increased rating, and of his and VA's respective obligations 
to obtain different types of evidence.  The November 2001 
rating decision, the May 2002 statement of the case, and the 
April 2004 supplemental statement of the case also provided 
information regarding the evidence necessary to substantiate 
his claim, his and VA's respective obligations to obtain 
different types of evidence, and the reasons his claim was 
denied.  The April 2004 supplemental statement of the case 
also informed him of the revised rating criteria for 
evaluating skin disabilities.  A VA examination was conducted 
in November 2001.  Although identified medical records were 
not obtained, under the circumstances of this case, the Board 
finds that there has been adequate compliance with the notice 
and duty to assist provisions of the law.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran contends that his service-connected skin 
condition has become more severe, with constant itching, and 
that medication has not helped.  

Service medical records show that in March 1954, the veteran 
was seen with a generalized papular eruption over the trunk, 
legs, and arms, all in areas exposed to DDT powder.  When 
seen later for follow-up, the rash was still present.  In 
October 1955, generalized, mild folliculitis was noted.  In 
November 1955, he had marked dryness and pruritus especially 
over the forearms.  In December 1955, he was to be referred 
to a VA dermatology clinic for diagnosis; there is no further 
record of any treatment or diagnosis in service.  

On a VA examination in November 1956, the veteran had a 
maculo-papulo-follicular eruption on the trunk, shoulders, 
and upper arms.  He had patchy areas on the upper back with 
faint desquamation, and seborrhea of the scalp.  The 
diagnosis was seborrheic dermatitis of the scalp and trunk, 
moderate.  

On a VA examination in November 1957, he had a maculo-
erythematous-follicular eruption over the entire trunk, which 
was dry and non-pruritic.  The diagnosis was seborrheic 
dermatitis of the scalp and trunk, chronic, static.

He has been in receipt of a 10 percent rating for his 
seborrheic dermatitis since his discharge from service.  

On a VA examination in November 2001, the claims file was not 
available for review.  The veteran said he had a rash on the 
scalp, arms, and thighs which began in service, and which was 
very pruritic and at times accompanied by a burning 
sensation.  He said it had been persistent since service, but 
had been getting worse during the past two years.  Currently, 
he did not use hydrocortisone cream because it burned his 
skin.  He had been prescribed antihistamines and Aquaphor 
ointment, which he did not take or use.  

On examination, there were follicular hyperkeratotic papules 
and lichenified plaques on the extensor aspect of the arms 
and the interior aspect of the thighs.  There were 
hyperpigmented areas and linear excoriations.  There was fine 
scaling on his legs and arms.  There was no crusting or 
ulceration.  There were no associated systemic or nervous 
manifestations.  His scalp and face were clear of redness and 
scaling.  The diagnoses were keratosis pilaris and xerosis, 
with secondary pruritus, and lichen simplex chronicus.  It 
was noted that he had a diagnosis of seborrheic dermatitis on 
the examination request, but if he had seborrheic dermatitis 
before, at this point it was under control and he was not 
using medication for the condition.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating skin disabilities changed 
during the pendency of this appeal.  Under the old criteria, 
in effect prior to August 30, 2002, the veteran's condition 
was rated analogously to eczema.  See 38 C.F.R. §§ 4.20, 
4.118, Code 7819 (2002).  

Eczema with symptoms of slight, if any, exfoliation, 
exudation or itching, on a nonexposed surface or small area, 
warrants a noncompensable evaluation.  With exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area, a 10 percent evaluation is warranted.  
Exudation or constant itching, extensive lesions, or marked 
disfigurement warrants a 30 percent rating, and ulcerations 
or extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptional repugnance, warrants a 
50 percent rating.  38 C.F.R. § 4.118, Code 7806 (2002).

Under the new rating criteria, dermatitis or eczema is rated 
0 percent when less than 5 percent of the entire body or of 
exposed areas is affected, and no more than topical therapy 
is required during the past 12 month period.  A 10 percent 
rating is assigned when at least 5 percent but less than 20 
percent of the entire body or of exposed areas is affected, 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than 6 weeks during the past 12 month period.  A 30 
percent rating is assigned when 20 to 40 percent of the 
entire body or of exposed areas is affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of 6 weeks or more, but 
not constantly, during the past 12 month period.  The highest 
rating of 60 percent is assigned when more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2003). 

Prior to the effective date of the new criteria, the 
veteran's low back disability must be evaluated under the 
criteria then in effect.  VAOPGCPREC 3-2000 (Apr. 10, 2000) 
(65 Fed. Reg. 33,422 (2000)).  However, from the effective 
date of the new criteria, the veteran is entitled to the 
application of whichever criteria, new or old, are most 
favorable to him.  Id.  

The veteran does not exhibit exudation, extensive lesions, or 
marked disfigurement.  Although he has itching, itching is 
contemplated by the 10 percent rating currently in effect, 
and is not shown to be constant, that is, without any relief.  
Accordingly, and increased rating is not warranted under the 
old criteria.  

The VA examination in 2001 did not find seborrheic dermatitis 
to be currently present.  However, the Board notes that the 
manifestations described in the service medical records and 
the 1956 and 1957 VA examinations are remarkably similar to 
those noted on the VA examination in 2001.  A medical opinion 
would be required to differentiate the current symptoms from 
those shown in service.  Without such an opinion, and in 
light of the veteran's credible statements that the condition 
has persisted since service, the Board finds that the 
symptoms shown on the November 2001 examination must be 
considered as part of the service-connected skin condition.  

Although the VA examination did not provide a percentage 
estimate for the affected skin, it was noted that he had 
lesions on his inner thighs and on the arms.  He also had 
fine scaling on his arms and legs.  Based on this 
description, the Board finds that the evidence more closely 
approximates the criteria for a 30 percent rating, with 
between 20 and 40 percent of the body affected.  Therefore, a 
30 percent rating is warranted under the new criteria, 
effective August 20, 2002.  The benefit-of-the-doubt rule has 
been applied in making this determination.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

A 30 percent rating for a skin condition, currently diagnosed 
as keratosis pilaris and xerosis, with secondary pruritus, 
and lichen simplex chronicus, is granted.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



